Beardsley, J.
The charter party is declared on as the deed of the defendant, made by himself as the party of the second part therein named, and sealed with his seal. It is no answer to such a cause of action to say, as the plea demurred to does, that the Stevensons made and executed said charter party by the defendant as their agent—that it was executed by the defendant in his capacity as such agent, and not otherwise, he having full power and authority for that purpose. Granting that this authority existed, and that the defendant, in what he did, intended to act as agent, and to bind his principals only, and not himself, still, being named in the covenant as the party of the second part, and having duly executed it by affixing his own sea], he is personally bound thereby, whatever his authority or his intention may have been. And if, as this plea assorts, the charter party, as originally executed or by subsequent adoption, was the deed of the Stevensons, this could not aid the defendant. According to the declaration it was his deed ; if others also were bound, that would not cancel his liability. Nor will the law allow him to say that a covenant executed by himself and as his own deed, does not bind him because he was then acting as agent, and had ample authority to bind his principals. The manner of the execution of the covenant shows that the principals were not bound, but that he was. At best, this plea is but an argumentative non estfactum, which admits that the defendant was named as a party to the deed, and that he sealed it with his own seal, while, at the same time, the plea insists he is not personally bound by his own act, because he was at that time agent for others, and what he did was done in the capacity of agent, and with competent power to bind his principals. Admit all this to be true,'and the defendant is still bound. He is named as the party, and as such he seals and executes the deed. *607Upon these facts the law holds it to be his personal act and obligation, whatever his intention or his authority from other persons may have been. The demurrer to this plea was well taken.
Nor can either of the exceptions taken on the trial of the cause be sustained. In law, the charter party given in evidence was the defendant’s deed, and not that of the Stevensons. Very probably it may have been intended by the scrivener who prepared the charter party, to hind the Stevensons and not the defendant, but he failed in his object. As executed, the Stevensons are not bound by it, but the defendant is. The schooner was chartered by him: he bound himself to furnish freight and to pay as is stipulated. This being the construction and legal effect of the charter party, it is quite obvious that the objections taken on the trial by the defendant’s counsel, were properly disposed of by the court. The defendant was bound by the charter party, and the action was well brought against him. The judgment should be affirmed.
At the close of the argument in the court of appeals, the judgment of the supreme court was affirmed.